Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 5, 2017.




                                   In The

                   Fourteenth Court of Appeals

                             NO. 14-16-00967-CV



    IN RE BERTRAM TURNER AND REGULATORY LICENSING &
                 COMPLIANCE, LLC, Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-34625

                       MEMORANDUM OPINION

     On December 2, 2016, relators Bertram Turner and Regulatory Licensing &
Compliance, LLC filed a petition for writ of mandamus in this Court. See Tex.
Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the
petition, relators ask this Court to compel the Honorable Alexandra Smoots-
Hogan, presiding judge of the 164th District Court of Harris County, to set aside
her November 16, 2016 order denying their motion to disqualify counsel for real
parties in interest.

       Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                        2